IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STACY ADKINS,                           NOT FINAL UNTIL TIME EXPIRES TO
FORMER WIFE,                            FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D17-3612
v.

CLINT LOCKHART,
FORMER HUSBAND,

      Respondent.

___________________________/

Opinion filed September 1, 2017.

Petition for Writ of Prohibition -- Original Jurisdiction.

Elizabeth A. Haslett, Green Cove Springs, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied.

MAKAR, OSTERHAUS, and WINOKUR, JJ., CONCUR.